NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-2253
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                           ERNEST VALENTINE, a/k/a BOP

                                    Earnest Valentine,
                                                  Appellant
                                     ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 2-16-cr-00264-001)
                        District Judge: Honorable Jose L. Linares
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 23, 2018

               Before: HARDIMAN, BIBAS, and ROTH, Circuit Judges.

                              (Opinion Filed: June 7, 2018)
                                     ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Ernest Valentine appeals the District Court’s judgment of sentence, claiming legal

error in the calculation of his criminal history. According to Valentine, § 4A1.2(c)(2) of

the United States Sentencing Guidelines precluded the District Court from assigning him

a criminal history point for his convictions under a New Jersey statute forbidding

“loitering for the purpose of illegally using, possessing or selling a controlled substance.”

N.J. Stat. Ann. § 2C:33-2.1(b). As Valentine acknowledges, we rejected this argument in

United States v. Hines, 628 F.3d 101, 109–14 (3d Cir. 2010). Because we—like the

District Court—are bound by Hines unless and until it is overturned by the Supreme

Court or by this Court sitting en banc, see 3d Cir. I.O.P. 9.1, we will affirm.




                                              2